DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant argues that the amendments to claim 1, 9 and 17 overcome the prior art of record. People skilled in the art, who want to address the leakage issue that one could encounter in Bowes would maybe find a solution in Liu. However, the solution in Liu does not mention that the vapor tube should have a laterally offset location. Liu addresses the leakage issue with the guiding device 3 that comprises a guiding plate and an adsorption piece. So even if a person skilled in the art combines Bowes and Liu, it is likely that one will switch the penetrating system of Bowes for the guiding piece of Liu. 
Examiner respectfully disagrees. Liu identifies a problem with fluid leakage when the guiding tube extends through the reservoir (Paragraph [0005]), which is how the device of Bowen works. Thus, Examiner believes that reconfiguring the device layout so that the air tube no longer passes through the reservoir, and instead place the air tube and reservoir side-by-side such that the longitudinal axis of the reservoir and device are offset would be appreciated by one of ordinary skill in the art. As to the guiding piece, the disclosure of Bowen could be modified to also include such a feature if one of ordinary skill would deem it to be necessary. There does not appear to be any conflict with doing so. 

Response to Amendment
For purposes of appeal, the claims will not be entered. They contain new issues that would require further search and or consideration. 
The AFCP 2.0 was concluded with an interview on 5/21/2021 where US 9,820,510 was identified as potentially reading onto the proposed amendments. 

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745